 

Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.1 Filed 01/06/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America, Case:2:21-cr-20008
Judge: Hood, Denise Page
, MJ: Patti, Anthony P.
Plaintiff, Filed: 01-06-2021 At 05:14 PM
INDI USA V. FERRELL (DA)

 

V.
Violations:
Dominique Ferrell, 18 U.S.C. § 922(g)(1)
21 U.S.C. § 841(a) and (b)
Defendant. Forfeiture Allegations
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Felon in possession of a firearm

18 U.S.C. § 922(g)(1)
On or about August 18, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, Dominique Ferrell, knowing that he had previously been
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a Ruger, model P89DAO, 9mm pistol, said firearm having
been shipped and transported in interstate and/or foreign commerce, in violation of

Title 18, United States Code, Sections 922(g)(1).
Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.2 Filed 01/06/21 Page 2 of 6

COUNT TWO
Possession with intent to distribute controlled substances (cocaine base)
21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii)
On or about August 18, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, Dominique Ferrell, knowingly possessed with the intent to
distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to 21 U.S.C. § 841(b)(1)(B)(iii), it is further alleged that this
violation involved 28 grams or more of a mixture or substance containing cocaine

base, a Schedule IJ controlled substance.

COUNT THREE
Possession with intent to distribute controlled substances (heroin and fentanyl)
21 U.S.C. § 841(a)(1) and (b)(1)(B)(vi)
On or about August 18, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, Dominique Ferrell, knowingly possessed with the intent to
distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to 21 U.S.C. § 841(b)(1)(B)(vi), it is further alleged that this
violation involved 40 grams or more of a mixture or substance containing N-
phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanimede, commonly known as

fentanyl, a Schedule II controlled substance.
 

 

 

Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.3 Filed 01/06/21 Page 3 of 6

COUNT FOUR
Possession with intent to distribute controlled substances (fentanyl)
21 U.S.C. § 841(a)(1) and (b)(1)(B)(vi)
On or about August 18, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, Dominique Ferrell, knowingly possessed with the intent to
distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to 21 U.S.C. § 841(b)(1)(B)(vi), it is further alleged that this
violation involved 40 grams or more of a mixture or substance containing N-
pheny1-N-[1-(2-phenylethyl)-4-piperidiny!] propanimede, commonly known as

fentanyl, a Schedule II controlled substance.

COUNT FIVE
Possession with intent to distribute controlled substances (pentylone; aka eutylone)
21 U.S.C. § 841(a)(1) and (b)(1)(C)
On or about August 18, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, Dominique Ferrell, did knowingly possess with the intent

to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to 21 U.S.C. § 841(b)(1)(C), it is further alleged that this violation

involved a mixture or substance containing pentylone, also known as eutylone, a

Schedule I controlled substance.

 
Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.4 Filed 01/06/21 Page 4 of 6

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 21 U.S.C. § 853(a), and 28 U.S.C. § 2461(c)
Criminal Forfeiture

The allegations contained in counts one through five of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to Title 18, United States Code, Section 924(d); Title 21 United
States Code, Section 853(a); and Title 28 United States Code, Section 2461(c).

Upon conviction of the firearm offense charged in count one of the
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d), and Title 28 United States Code, Section
2461(c), any firearms and ammunition involved in or used in the knowing
commission of the offense, or any firearm or ammunition intended to be used in
any offense referred to in Title 18, United States Code, Section 924(d)(3), where
such intent is demonstrated by clear and convincing evidence.

Upon conviction of the controlled substance offenses alleged in counts two
through five of the Indictment, defendant shall forfeit to the United States,
pursuant to Title 21 United States Code, Section 853, any property constituting, or
derived from, proceeds obtained, directly or indirectly, as a result of the said
violation and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of the named violations. Such property
Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.5 Filed 01/06/21 Page 5 of 6

includes, but is not limited to, a money judgment in an amount to be determined,

representing the total value of all property subject to forfeiture as described herein.

If any of the property described above, as a result of any act or omission of
the defendant—

cannot be located upon the exercise of due diligence;

has been transferred to, sold to, or deposited with a third party;
has been placed beyond the jurisdiction of this Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided
without difficulty;

ono of

the United States shall be entitled to forfeit other property of defendant up to the
value of the above described forfeitable property, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code, Section 2461(c).

This is a True Bill

s/Grand Jury Foreperson

 

Grand Jury Foreperson

Matthew Schneider
United States Attorney

Craig Wininger
Chief, Violent and Organized Crime Unit

s/Hank Moon
Hank Moon
Assistant United States Attorney

Dated: January 6, 2021
Case 2:21-cr-20008-DPH-APP ECF No. 1, PagelD.6 Filed 01/06/21 Page 6 of 6
Case:2:21-cr-20008

 

 

United States District Court imi Judge: Hood, Denise Page
Eastern District of Michigan Criminal Case Cove MJ: Patti, Anthony P.
Filed: 01-06-2021 At 05:14 PM

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accuré IND! USA V. FERRELL (DA)

 

Companion Case Numbers: 20-20405; 20-20406; 20-20407
Judge Assigned to All Three Companion Cases:
David M. Lawson ,

 

 

MYes 0 No | AUSA’s Initials tN

 

 

 

 

Case Title: U.S. v. Dominique Ferrell
County where offense occurred: Wayne

Offense Type: Felony

Indictment — no prior complaint

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

———__————..
January 6, 2021 — N S —

 

 

 

 

Date Hank Moon
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226
Hank.moon@usdoj.gov
(313)-226-0220

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
